Citation Nr: 0802633	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-28 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection a for bilateral foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, which denied 
reopening of each of the above-mentioned claims.  
Jurisdiction over the claims folder was most recently with 
the RO in Pittsburgh, Pennsylvania.  

In March 2004, the veteran provided testimony at a hearing in 
Washington, DC, before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

This case was before the Board in November 2004.  At that 
time the Board dismissed the issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for heart/chest disability and remanded 
the remaining issues for additional development.


FINDINGS OF FACT

1.  In an unappealed April 2002 rating decision, the RO 
denied reopening of the veteran's claim for service 
connection for bilateral foot disability.

2.  The evidence associated with the claims file subsequent 
to the April 2002 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  In an unappealed rating decision dated in June 1995, 
service connection was denied for left knee disability and 
low back disability.

4.  The evidence associated with the claims file subsequent 
to the June 1995 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claims, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of entitlement to service connection for a bilateral 
foot disability, a left knee disability, and a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2006).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

Bilateral Foot Disability 

The veteran originally filed a claim for service connection 
for a bilateral foot disability in March 1995.  In June 1995 
unappealed rating decision, the RO denied the veteran's claim 
based on a finding that there was no current disability 
shown.   In an unappealed rating decision dated in April 
2002, the RO denied reopening of the claim on that basis that 
no new and material evidence had been received.
 
Evidence received after the April 2002 decision includes an 
April 2006 statement from Dr. Bowen, in which he opines that 
the veteran's bilateral foot disability should be considered 
a service-connected disability.  This evidence is not 
cumulative or redundant of the evidence previously of record; 
it also relates to an unestablished fact necessary to 
substantiate the claim, i.e., that the veteran has a current 
bilateral foot disability that is related to service.  
Moreover, this evidence is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for a bilateral foot disability is reopened.  



Left Knee Disability and Low Back Disability 

The veteran originally filed claims for service connection 
for a left knee disability and low back disability in March 
1995.  In an unappealed rating decision dated in June 1995, 
the RO denied the veteran's claims based on a finding that 
there was no current disability and no chronic condition 
shown in service.  

At the time of the June 1995 rating decision, the evidence of 
record included no current diagnosis of a left knee 
disability or low back disability and no showing of 
chronicity.  Evidence received after that decision includes a 
July 2004 statement from W. J. Lee, NP, which indicates that 
the veteran received ongoing treatment for his left knee and 
low back disability while in service.  Additional evidence 
consists of VA outpatient treatment records dated from 2001 
to 2003 which reflect a current diagnosis of chronic low back 
pain most likely related to traumatic degenerative joint 
disease.  This evidence is not cumulative or redundant of the 
evidence previously of record; it also relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, this evidence is sufficiently supportive of the 
claims to raise a reasonable possibility of substantiating 
the claims.  Accordingly, new and material evidence has been 
received and the claims of entitlement to service connection 
for a left knee disability and low back disability are 
reopened.  


        (CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a bilateral foot disability is 
granted.

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a left knee disability is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a low back disability is granted.


REMAND

Initially the Board notes that in a January 2006 statement, 
the veteran indicated that he was currently receiving 
treatment at the Fayetteville, North Carolina VA medical 
center (VAMC), as well as current treatment from Carolina 
Primary Care.  The procurement of potentially pertinent 
medical records referenced by the veteran is required, 
particularly given that some of the identified records are in 
VA's custody.

In addition, while the Board has determined that new and 
material evidence has been submitted to warrant reopening the 
veteran's claims for service connection, the Board finds that 
the veteran should be provided a VA examination to determine 
the nature and etiology of any current bilateral foot 
disability, left knee disability, and low back disability.

Also, the Board notes that the record reflects that the 
veteran has not been provided adequate notice with respect to 
the disability-rating or effective-date element of his 
claims.  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.  
 
2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran including 
treatment records from the VAMC in 
Fayetteville, North Carolina and the 
Carolina Primary Clinic.  If the RO or 
the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present bilateral foot disability, left 
knee disability, and low back 
disability.    Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  Based upon 
the claims folder review and the 
examination results, the examiner should 
provide an opinion with respect to each 
currently present disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to service.  The 
rationale for all opinions expressed 
must also be provided.

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO or the AMC should also 
undertake any other indicted 
development.

6.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


							(CONTINUED ON NEXT PAGE)



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


